PER CURIAM.
From a judgment of conviction for the offense of robbery this appeal was taken. *241This court, after having examined the record and briefs and having heard argument of counsel, has concluded that the several assignments of error are without merit and that the judgment of conviction must be affirmed. No novel questions are presented and no useful purpose would be served by a detailed statement of the facts and applicable law.
Affirmed.
PEARSON, Acting C. J., CARROLL, CHAS., J., and MILLEDGE, STANLEY, Associate Judge, concur,